ORDER
WEINSTEIN, Senior District Judge.
The National Association for the Advancement of Colored People (“NAACP”) is suing on behalf of itself and its New York members, in effect as a quasi private Attorney General. The theory of the case — public nuisance — is similar to one that is pending in the New York state courts brought by the Attorney General of the State of New York. People of the State of New York v. Sturm, Ruger & Co., Index No. 402586/00 (N.Y.Sup. Ct. Aug. 10, 2001) (“Sturm, Ruger & Co.”).
*60The Bureau of Alcohol, Tobacco and Firearms has provided data to the parties not previously available in Sturm, Ruger & Co., where defendants’ motion to dismiss was granted before discovery commenced. See NAACP v. Acusport, 210 F.R.D. 268 (E.D.N.Y.2002). Extensive expert analyses have been conducted on the basis of this and other data. It is possible that these analyses as presented at trial will provide evidence of a causal link between the conduct of gun manufacturers and distributors and the harm alleged. Compare the data found lacking in Sturm, Ruger & Co. and in Hamilton v. Beretta U.S.A. Corp., 96 N.Y.2d 222, 727 N.Y.S.2d 7, 750 N.E.2d 1055 (2001). See Nat. Ass’n for the Advancement of Colored People v. Acusport Corp., 210 F.R.D. 446, 454-55 (E.D.N.Y.2002); Nat. Ass’n for the Advancement of Colored People v. Acusport Corp., 2003 WL 1049011 (E.D.N.Y. Feb. 24, 2003).
The Attorney General of the State of New York may wish to be present at the trial of the instant ease as observer or as a friend of the court. If so, application should be made promptly with notice to the parties. The case will be tried with the aid of an advisory jury, with jury selection set to begin on March 24 and opening statements to commence on March 31.
SO ORDERED.